Per Curiam
Opinion,
This is a petition for review of an order of the Unemployment 'Compensation Board of ■ Review (Board) which denied benefits to claimant Mary L. Lynch. We affirm the decision of the Board.
As to the issue of ineligibility because of failure to accept suitable wort, under Section 402(a) of the Unemployment Compensation Law (Law), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(a), we affirm on the basis of the reasons set forth in Lynch v. Unemployment Compensation Board of Review, 35 Pa. Commonwealth Ct. 159, 384 A.2d 1379 (1978), a related case dealing with the same claimant and facts.
Those same reasons also support the Board’s denial of benefits under Section 402(b)(1) of the Law, 43 P.S. §802 (b) (1), relating to ineligibility for leaving employment without necessitous cause.
*246Per Curiam Order
And Now, this 14th day of December, 1978, the order of the Unemployment Compensation Board of Review dated April 19,1977, denying benefits to Mary L. Lynch, is affirmed.